Case 3:20-cv-00098-REP Document 175 Filed 04/20/20 Page 1 of 4 PageID# 3844



                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

                                                    )
 STEVES AND SONS, INC.,                             )
                                                    )
                        Plaintiff,                  )
                                                    )      Civil Action No. 3:20-cv-98
 v.                                                 )
                                                    )
 JELD-WEN, INC.,                                    )
                                                    )
                        Defendant.                  )
                                                    )
                                                    )



                                     [PROPOSED] ORDER

       Having considered DEFENDANT JELD-WEN INC.’S MEMORANDUM REGARDING

DISCOVERY DISPUTES (ECF No. 119), PLAINTIFF STEVES AND SONS INC.’S POSITION

REGARDING DISCOVERY DISPUTES (ECF No. 112), and the parties’ arguments presented at

the telephonic hearing held on April 9, 2020, it is hereby ORDERED:

       Steves’ objection to JELD-WEN’s Request for Production Number 30 is SUSTAINED IN

PART and OVERRULED IN PART. Steves shall produce documents relating to its doorskin

inventory at month-end of October 2019 and documents relating to the purchase orders for

doorskins that Steves submitted to JELD-WEN during the week of October 28, 2019, including

communications between October 1, 2019 and December 31, 2019 reflecting an intent to increase

or decrease to Steves’ inventory of doorskins.

       Steves’ objection to JELD-WEN’s Interrogatory Numbers 4, 11 and 13 is SUSTAINED

IN PART and OVERRULED IN PART. Steves shall provide JELD-WEN with information

regarding its alleged lost profits by multiplying the sales revenue that Steves alleges it lost as a
Case 3:20-cv-00098-REP Document 175 Filed 04/20/20 Page 2 of 4 PageID# 3845



result of JELD-WEN’s conduct by Steves’ anticipated profit margin.            This information is

preliminary in nature and shall not be used to examine fact or expert witnesses at trial. The Court

will determine at a later time if the information may be used for the purposes of impeachment at

trial. If JELD-WEN seeks to use the information to examine a fact or expert witness in deposition,

it must seek leave of Court to do so.

       JELD-WEN’s objection to Steves’ Interrogatory Number 1 and Requests for Production 3,

4, and 9 is SUSTAINED IN PART and OVERRULED IN PART. For JELD-WEN’s doorskin

manufacturing facility in Aizkraukle, Latvia, JELD-WEN shall provide its production capacity

and inventory for doorskin designs that are compatible for use in the U.S. market.

       JELD-WEN’s objection to Steves’ Interrogatory Number 3 is OVERRULED. JELD-WEN

shall supplement its response to state “the designs in which it was experiencing a shortage of

capacity prior to allocation that led JELD-WEN to declare allocation.”

       JELD-WEN’s objection to Steves Interrogatory Number 11 is SUSTAINED. JELD-WEN

shall respond to Interrogatory 11 as to foreign doorskins that have actually been shipped, by

doorskin design.

       JELD-WEN’s objection to Steves’ Interrogatory Number 15 is OVERRULED. JELD-

WEN agrees to supplement its response to Interrogatory 15 by identifying, pursuant to Federal

Rule of Civil Procedure 33(d), the specific documents in JELD-WEN’s existing production where

information responsive to this interrogatory may be found.

       JELD-WEN’s objection to Steves’ Interrogatory Number 12 is SUSTAINED. JELD-WEN

shall log any requested documents relating to Steves’ requests for contingency-plan related

documents with a thorough explanation on the privilege log.




                                                2
Case 3:20-cv-00098-REP Document 175 Filed 04/20/20 Page 3 of 4 PageID# 3846



       JELD-WEN’s objection to Steves’ Request for Production Number 13 is unresolved

pending additional meet and confer efforts between the parties. To facilitate that effort, JELD-

WEN shall identify which JELD-WEN custodians were searched in connection with each prior

request captured within current Request 13.

       JELD-WEN’s objection to Steves’ Request for Production Number 22 is OVERRULED.

JELD-WEN shall produce responsive documents regardless of whether they reside within JELD-

WEN-owned resources or in some other form controlled by Messrs. Munk or Ross.



       It is so ORDERED.




Richmond, Virginia                            Robert F. Payne
Date: April ___, 2020                         Senior United States District Judge




                                                 3
Case 3:20-cv-00098-REP Document 175 Filed 04/20/20 Page 4 of 4 PageID# 3847



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, I caused a copy of the foregoing to be electronically

filed using the CM/ECF system, which will send notification to counsel of record of such filing by

operation of the Court’s electronic system. Parties may access this filing via the Court’s electronic

system.


                                                      /s/ Lewis F. Powell III
                                                      Lewis F. Powell III




                                                 4
